DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "checkerboard-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyink (US 20180064037 A1).
Regarding claim 1, Tyink discloses an aeroponic grow system (abstract and figs), comprising:
a cover (not labeled but as seen in figs. the top most element 12 has an upper cover, see figs. 15, 18); a base (18) having a bottom wall integral with a sidewall (see 18); the sidewall encompassing and upstanding from the bottom wall and defining a reservoir (18); the sidewall having an inner surface, an outer surface and a top end (see fig. 2); and a wall system (14, 16, 12) located between the base and the cover (fig. 2); the wall system including a plurality of planar, modular wall panels removably interconnected at their first and second side edges to form a ring level (see para 10, fig. 2); each ring level having an equal number of wall panels (fig. 2); the wall system having one or more ring levels stacked upon each other (see para 0010, fig. 2) with a bottommost ring level being stacked directly onto the sidewall of the base (the bottom most ring level is stacked directly on to that one 18) and the cover being located on a topmost ring level defining an interior (see fig. 2); wherein the wall panels have an inner surface and an outer surface transected by a plurality of grow sites (26).

Regarding claim 2, Tyink teaches the aeroponic grow system of claim 1 and further teaches wherein each ring level (14, 16, 38, see fig 5 for ring levels) comprises eight wall panels (see fig 3) to define an octagonal shape.

	Regarding claim 7, Tyink discloses the aeroponic grow system of claim 1, and further teaches wherein grow sites (26) are configured to support plants such that roots protrude through an interior opening (see para 0071) into the interior of the system and such that foliage grows out of an exterior opening (see figs 4 and 5).

Regarding claim 11, Tyink teaches the aeroponic grow system of claim 1, and further teaches wherein the inner surface includes at least one water-directing channel (see paras 0053 and 0054) above each grow site.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1).
Regarding claim 1, Linneberg teaches an aeroponic grow system, comprising: a cover (50); the 
sidewall (30) having an inner surface (inside of 93 and 36), an outer surface (93) and a top end; and a wall system (20) located between the base (40) and the cover (50), the wall system (20) including a plurality of planar, modular wall panels (30), each ring level having an equal number of wall panels (panels of planter section 30), the wall system having one or more ring levels (30, Linneberg) stacked upon each other, and the cover (50, Linneberg) being located on a topmost ring level defining an interior wherein the wall panels have an inner surface and an outer surface transected by a plurality of grow sites (80).
	Linneberg fails to teach a base having a bottom wall integral with a sidewall; the sidewall encompassing and upstanding from the bottom wall and defining a reservoir; the wall panels being removably interconnected at their first and second side edges to form a ring level; with a bottommost ring level being stacked directly onto the sidewall of the base.
	Tyink teaches a base having a bottom wall (18) integral with a sidewall (16), the sidewall (16) encompassing and upstanding from the bottom wall (outer wall of 18) and defining a reservoir (cavity of 18); removably interconnected (via hinges 22, see para 0056) at their first and second side edges to form a ring level; with a bottommost ring level (38) being stacked directly onto the sidewall of the base (18). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify Linneberg with the bottom wall being integral with the sidewall and directly stacked, in additional to the removably interconnected wall panels as taught by Tyink in order to increase structural integrity while ensuring ease of disassembly.

Regarding claim 2, Linneberg and Tyink (hereafter referred to as the modified reference) teaches the aeroponic grow system of claim 1 and Linneberg further teaches wherein each ring level (30) comprises eight wall panels (Planter sections will have at least three side walls, and can be four, five, six, seven, eight, etc., paragraph 0021) to define an octagonal shape.

Regarding claim 7, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein grow sites (80) are configured to support plants such that roots protrude through an interior opening (82) into the interior of the system and such that foliage grows out of an exterior opening (exterior opening of pot 80, see figure 1).
	
Regarding claim 11, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein the inner surface includes at least one water-directing channel (33 and 34 on inner surface 36) above each grow site.
	
Regarding claim 12, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein each grow site (80) includes an exterior opening; and further including one or more removable covers (see fig 13) connected to the grow site to cover the exterior opening. Linneberg teaches removable cover on the containers in figure 13, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange Linneberg such that the covers are on all the grow sites in order prevent unwanted materials from entering the grow sites and harming the plants, such as chemicals or pollutants. 

Regarding claim 13, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein the grow sites are arranged in a checkerboard-like pattern on each wall panel (see fig 1).

Regarding claim 14, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein each wall panel includes: a top end and bottom end interconnected by the first and second side edges (edges of 91 and 93), a top ledge (31) formed at the top end of the wall and configured to receive the bottom end (32) of the wall panel of a vertically adjacent wall panel such that the inner surfaces of vertically adjacent wall panels are coplanar.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1) as applied to claim 1 above and further in view of Renard (WO 2019043341 A1) and Klein (US 10986791 B2).
Regarding claim 3, the modified references teaches the aeroponic grow system of claim 1. 
The modified reference fails to teach wherein each grow site comprises: a quadrilateral opening 
in the wall panel; each opening having a top and a bottom interconnected by a first side and a second side; a first interior sidewall extending into the interior at the first side; the first interior sidewall having a first interior edge and a first bottom edge; a second interior sidewall extending into the interior at the second side; the second interior sidewall having a second interior edge and a second bottom edge; the grow site having a first back wall extending from the first interior edge; the grow site having a second back wall extending from the second interior edge; each grow site further comprises a first exterior side extending outwardly from the outer surface; a second exterior side extending outwardly from the outer surface; the first exterior side having a first top edge and a first exterior edge; the second exterior side having a second top edge and a second exterior edge; the grow site having an exterior front wall extending between the first and second exterior sides at the first and second exterior edges; the exterior front wall having a front top edge.
	Renard teaches a quadrilateral opening in the wall panel; each opening having a top and a bottom interconnected by a first side and a second side; (window 30 for pot 4, see fig 1), a first interior sidewall extending into the interior at the first side (first sidewall of pot 4, i.e. interior side of sidewall 41, see fig 3), the first interior sidewall having a first interior edge and a first bottom edge (edges of sidewall 41 of pot 4, see fig 3), a second interior sidewall extending into the interior at the second side (second sidewall of pot 4, i.e. interior side of sidewall 42, see fig 3), the second interior sidewall having a second interior edge and a second bottom edge (interior edges of sidewall 42, see fig 3), each grow site further comprises a first exterior side (exterior side of sidewall 41 of pot 4, see fig 3) extending outwardly from the outer surface; a second exterior side extending outwardly from the outer surface (exterior side of sidewall 42 of pot 4, see fig 3), the first exterior side having a first top edge and a first exterior edge (exterior edges of 41, fig 3), the second exterior side having a second top edge and a second exterior edge (exterior edges of 42, fig 3), the grow site having an exterior front wall extending between the first and second exterior sides at the first and second exterior edges (front wall of pot 4, see fig 1), the exterior front wall having a front top edge (edge of front wall of pot 4, see fig 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the rectangular shape and therefore the interior and exterior sidewalls and edges of Renard in order to accommodate a rectangular pot and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
	Klein teaches the grow site having a first back wall extending from the first interior edge (see left back wall 1901 in figure 19); the grow site having a second back wall extending from the second interior edge (right back wall in figure 19). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the back wall of Renard (43) with the two piece back wall as taught by Klein in order to include a slot for drainage. 

	Regarding claim 5, the modified reference of Linneberg, Tyink, Renard and Klein teach the aeroponic grow system of claim 3.  
	Renard further teaches wherein the first interior sidewall is perpendicular to the inner surface (Linneberg figures 2 & 4, Renard figures 1 and 3), the second interior sidewall is perpendicular to the inner surface (Linneberg figures 2 & 4, Renard figures 1 and 3), the first exterior side is perpendicular to the outer surface (Linneberg figures 2 & 4, Renard figures 1 and 3), the second exterior side is perpendicular to the outer surface (Linneberg figures 2 & 4, Renard figures 1 and 3). 

	Regarding claim 6, the modified reference teaches the aeroponic grow system of claim 3. 
	Klein further teaches wherein the first back is perpendicular to the first interior side (see left back wall 1901 in figure 19); the second back is perpendicular to the second interior side (right back wall in figure 19). 

Claims 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1) as applied to claim 1 above and further in view of Klein (US 10986791 B2).
Regarding claim 4, the modified reference teaches the aeroponic grow system of claim 1.
The modified reference fails to teach wherein the grow site is frusto pyramidal in shape of an
inverted four-sided pyramid.
	 Klein teaches wherein the grow site is frusto pyramidal in shape of an inverted four-sided pyramid (see figures 9 and 11).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the pot of the modified reference to be a frusto-pyramidal shape as taught by Klein such that the smaller end can allow for root growth out of the pot while supporting the plant in the pot and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

	Regarding claim 10, the modified reference teaches the aeroponic grow system of claim 1, wherein each grow site is angled with respect to the wall panel (angled grow sites 80, see figure 1).
	The modified reference fails to teach wherein each grow site is a rectangular cuboid.
	Renard teaches wherein each grow site is a rectangular cuboid (pot 4, figure 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the grow sites of the modified reference with the rectangular cuboid shape of Renard in order to accommodate a rectangular shaped pot and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Regarding claim 8, the modified reference teaches the aeroponic grow system of claim 7. 
The modified reference fails to teach wherein the interior opening is L-shaped.
Klein teaches wherein the interior opening is L-shaped (L-shaped opening at 517, see figure 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the opening in the grow sites of the modified reference with the L-shaped opening of Klein in order to easily accommodate a larger root system, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1) as applied to claim 7 above and further in view of Greaves (WO 2014100854 A1). 
Regarding claim 9, the modified reference teaches the aeroponic grow system of claim 7. 
The modified reference fails to teach wherein each grow site includes a secondary reservoir
exterior to the outer surface, the secondary reservoir being configured to retain a volume of liquid.
	Greaves teaches wherein each grow site includes a secondary reservoir exterior to the outer surface (reservoir 62, figs 7 and 8), the secondary reservoir being configured to retain a volume of liquid.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the opening in the grow sites of the modified reference with the exterior secondary reservoir as taught by Greaves in order to ensure the grow sites have a place to retain water without the plant’s roots becoming waterlogged.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1) as applied to claim 1 above and further in view of Wen (FR 2888678 A1). 
Regarding claim 15, the modified reference teaches the aeroponic grow system of claim 1.
The modified reference fails to teach wherein the wall panel includes a hemispherical ball-joint 
tongue formed along the first side edge of the wall panel and configured to mate with a complementary hemispherical groove formed along the second side edge of the wall panel to create a click-lock seam that prevents water egress.
	Wen teaches wherein the wall panel includes a hemispherical ball-joint tongue (171 & 172) formed along the first side edge of the wall panel and configured to mate with a complementary hemispherical groove (164) formed along the second side edge of the wall panel to create a click-lock seam that prevents water egress (see figure 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the wall panel connections of the modified reference with the hemispherical ball-joint tongue of Wen in order to ensure the sidewalls are sturdy and do not allow water leakage.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1) as applied to claim 1, and further in view of Tyink (US 20210161091 A1), hereafter referred to as Tyink ‘091. 
Regarding claim 16, the modified reference teaches the aeroponic grow system of claim 1, and 
Linneberg teaches wherein the base is unitary having a plurality angled side walls equal to the number of wall panels in each ring level (6 panels of 30, 6 panels of base).
	The modified reference fails to teach the base having an interior ledge along at least part of the top end configured to receive the bottommost ring level such that the inner surfaces of the wall panels of the bottommost ring level are flush with the inner surface of the base.
Tyink ’091 teaches the base having an interior ledge along at least part of the top end (ledges of 150) configured to receive the bottommost ring level such that the inner surfaces of the wall panels (102) of the bottommost ring level are flush with the inner surface of the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the ledge of Tyink ‘091 in order to easily support the wall panels on the reservoir to provide the plants with the optimal growing environment. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1) as applied to claim 1 above and further in view of Gaines (US 3550319 A) and Blackburn (US 20180042191 A1). 
Regarding claim 17 the modified reference teaches the aeroponic grow system of claim 1.
The modified reference fails to teach wherein the sidewall of the base includes a drain hole and
the bottom wall comprises two opposing surfaces angled toward each other and canted toward the drain hole.
	Gaines teaches wherein the sidewall (4) of the base includes a drain hole (62) and the bottom wall comprises two opposing surfaces angled toward each other (upwardly sloping bottom sections 6).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the base of the modified reference with the sidewall drain and angled surfaces of Gaines in order to facilitate quick and efficient drainage. 
	Blackburn teaches a drain hole (45) and the bottom wall canted toward the drain hole (sloped bottom 42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the base of the modified reference with the sidewall drain and canted bottom wall of Blackburn in order to facilitate quick and efficient drainage.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1) as applied to claim 1 above and further in view of Liu (CN 110050602 A). 
Regarding claim 18, the modified reference teaches the aeroponic grow system of claim 1 and 
Linneberg teaches wherein the cover includes a vent hole (51).
The modified reference fails to teach wherein one of the wall panels of the bottommost ring 
level includes a vent hole.
	Liu teaches wherein one of the wall panels of the bottommost ring level includes a vent hole (vent hole 5). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the bottommost ring level of the modified reference to include a vent hole as taught by Liu in order to provide proper air flow to the system and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1) as applied to claim 1 above and further in view of Blank (US 20140000162 A1) and Lange (US 20120256018 A1). 
Regarding claim 19, the modified reference teaches the aeroponic grow system of claim 1 and 
Linneberg further teaches including a nutrient solution delivery system comprising: a submersible pump (41) located in the base (40), the pump having a fluidic inlet and fluidic outlet (hose 43), a conduit (70) having a diameter and extending between a proximal end and a distal end; the proximal end being connected to the fluidic outlet (43) of the pump, the conduit (70) extending vertically along a central axis of the system.
The modified reference fails to teach a spray head connected to the cover; the distal end of the 
conduit being connected to the spray head such that the conduit is in fluidic communication with the spray head; a spray nozzle in fluidic communication with the spray head and rotatable with respect to a spray head; the spray nozzle having an axis of rotation; the spray nozzle having at least one exit port;
each exit port having a cross-section smaller than the diameter of the conduit and configured to eject fluid tangent to a radial axis to rotate the spray nozzle; the radial axis lying in a plane perpendicular to the axis of rotation.
	Blank teaches a spray head connected to the cover (174, see fig 4).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the spray head being connected to the cover and positioned at the top of the grow system as taught by Blank in order to ensure the plants receive the optimum amount of water. 
	Lange teaches the distal end of the conduit (12) being connected to the spray head such that the conduit is in fluidic communication with the spray head (14); a spray nozzle (22) in fluidic communication with the spray head and rotatable with respect to a spray head (14); the spray nozzle having an axis of rotation (52); the spray nozzle having at least one exit port (nozzle 24, 26 and 28), each exit port having a cross-section smaller than the diameter of the conduit (see fig 1); configured to eject fluid tangent to a radial axis to rotate the spray nozzle; the radial axis lying in a plane perpendicular to the axis of rotation (see nozzles 24, 26, and 28 and paragraph 0040, an increase in water pressure slightly increases rotation of nozzle head 22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the spray system of Lange in order to ensure the plants receive the optimum amount of water.
	
Regarding claim 20, the modified reference teaches the aeroponic grow system of claim 19 and Lange further teaches wherein the spray nozzle is configured to eject fluid such that fluid strikes the inner surface (rotational ability of the nozzle head of Lange would allow for the ejected water to reach the inner surface of Linneberg)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20180064037 A1) and Blank (US 20140000162 A1) and Lange (US 20120256018 A1) as applied to claim 19 above and further in view of Manticore (DE-102015004112-B3). 
Regarding claim 21, the modified reference teaches the aeroponic grow system of claim 19 and 
Linneberg teaches a cover (50).
The modified reference fails to teach wherein the cover has a concave surface.
Manticore teaches wherein the cover has a concave surface (lid 20, see fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the concave cover as taught by Manticore in order to allow for ample space for irrigation for the growing plants.   

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 12 of the remarks, Applicant argues that Renard does not read on claim 3 as it teaches a separate grow pot whereas the claimed invention has the grow pot built into the wall panel. Examiner respectfully disagrees, as the claim language does not require the walls of the grow site to extend directly from the wall panel or be integrally attached. Regarding the first and second back walls, Applicant argues that wall 1703 of Klein does not look like applicant’s and that it would block water from entering grow sites. Examiner would like to respectfully point out that in the Non-Final Rejection (1/5/2022), the first and second back wall are notated as left and right walls 1901, not 1703. Furthermore, wall 1703 would allow water to enter the grow site as it is shorter lengthwise than the other walls of the grow site.  In regards to the back walls preventing a substrate from falling out of the grow site, the walls and tapered shape of Klein would perform this function. 
On page 15 of the remarks, Applicant argues that Linneberg elements 33 and 34 cannot be water directing channels as panel 36 is perpendicular to panel 93. Examiner respectfully disagrees, as in claim 1 of the Non-Final Rejection (1/5/2022), the inner surface is notated as both the inside of 93 and 36, and this teaching was not traversed. 
On page 16 of the remarks, Applicant argues that there is not motivation for using the removable convers of the storage containers of Linneberg to cover the grow sites. As noted in this rejection, including covers on the grow sites would increase protection for the plants and prevent potentially harmful substances such as pollutants or unwanted chemicals from entering the grow sites.  
On page 17 of the remarks, Applicant argues that Wen is non-analogous for teaching the tongue and groove configuration. However, the tongue and groove configuration is a functional equivalent connecting mechanism and Examiner is only relying on Wen for the mechanical connection. In regards to the argument of Tyink (US 20210161091 A1) teaching away due to the frame, this argument is moot as the new Tyink reference (US 20180064037 A1) specifically mentions hinges for connecting the removable wall panels, and it would be within the level of ordinary skill in the art to modify a hinge connection with a tongue and groove connection. 
On page 18 of the remarks, Applicant argues that Tyink (US 20210161091 A1) does not read on claim 16, as the ledge is along the cover of the base, not the base itself. Examiner respectfully asserts that the cover of the base is technically part of the base and therefore Tyink reads on this limitation. In regards to the cover interrupting the wall panels from being flush against the inner surface of the base, this configuration would be possible if the cover were simply removed. 
On page 21 of the remarks, Applicant argues that the combination of Gaines and Blackburn would result in stagnant water flow and teach away from the claimed invention. In response to applicant's argument that the combination of the grooves of Gaines and flat surfaces of Blackburn would prevent water flow, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 24 of the remarks, Applicant argues against Baker, which is moot as there is a new ground of rejection. Applicant argues that Lange does not read on this claim as it has two water paths, and the second does not contribute to nozzle rotation. Examiner disagrees, as claim 19 does not specify that all water that leaves the nozzle must contribute to the rotation, and as seen in paragraph 0041 of Lange, the first flow path does indeed contribute to the rotation of turbine wheel 46. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619